Name: Commission Regulation (EC) No 694/98 of 27 March 1998 fixing the amounts to be paid to recognised olive oil producer organizations and associations thereof for the 1997/98 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural policy;  processed agricultural produce
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 96/1928. 3. 98 COMMISSION REGULATION (EC) No 694/98 of 27 March 1998 fixing the amounts to be paid to recognised olive oil producer organizations and associations thereof for the 1997/98 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats (1), as last amended by Regulation (EC) No 1581/96 (2), and in par- ticular Article 20d(4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 6(2) thereof, Whereas Article 20d of Regulation No 136/66/EEC provides that a percentage of the production aid is to be withheld to help finance the work of the producer organ- isations and associations thereof; Whereas Article 8(1) of Commission Regulation (EEC) No 3061/84 of 31 October 1984 laying down detailed rules for the application of the system of production aid for olive oil (5), as last amended by Regulation (EC) No 2455/97 (6), provides that the unit amounts to be paid to producer organisations and associations thereof are to be fixed on the basis of forecasts of the overall sum to be distributed; whereas the amount withheld was fixed for the 1997/98 marketing year by Council Regulation (EC) No 1414/97 (7); whereas the funds which will be available in each Member State as a result of the abovementioned amount withheld must be redistributed to those eligible in a suitable manner; Whereas to ensure that the distribution of funds among the producer organisations and associations is uniformly implemented, and with a view to clarity, a specific oper- ative event should be established for the agricultural conversion rate for the amounts fixed; whereas, given the nature of the measure and to facilitate the management thereof, 1 February 1998 should be fixed as the operative event; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 For the 1997/98 marketing year, the amounts provided for in Article 8(1)(a) and (b) of Regulation (EEC) No 3061/84 shall be as follows:  for Spain: ECU 7 and ECU 2 respectively,  for Portugal: ECU 0 and ECU 4,5 respectively,  for Greece: ECU 2,6 and ECU 2,6 respectively,  for France: ECU 1,5 and ECU 1,5 respectively,  for Italy: ECU 2,4 and ECU 2,4 respectively. Article 2 The amounts referred to in Article 1 shall be converted into national currency using the agricultural conversion rate in force on 1 February 1998. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ 172, 30. 9. 1966, p. 3025/66. (2) OJ L 206, 16. 8. 1996, p. 11. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. (5) OJ L 288, 1. 11. 1984, p. 52. (6) OJ L 340, 11. 12. 1997, p. 26. (7) OJ L 196, 24. 7. 1997, p. 4.